DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 13-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 October 2020.

Claim Rejections - 35 USC § 102
Claims 1, 6, 7, 9-11, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neiske (US 2014/0028013).
In regards to claim 1, Neiske discloses a fluid fitting, comprising: 
a nut (12); 
a sleeve (11); and 
a union (10);
wherein the union and the nut include corresponding stops (13, 14);
wherein the corresponding stops contact or engage with each other when a limit of a degree to which the nut is able to be screwed onto the union is reached (see paragraph [0026])
In regards to claim 6, Neiske further discloses the corresponding stops include corresponding fingers (15).
In regards to claim 7, Neiske further discloses the stop of the union includes a stop ring (14) connected with the union via a press fit or interference fit (shown in fig. 1).
In regards to claim 9, Neiske further discloses the union and the nut include corresponding visual indicators (19, 20).
In regards to claim 10, Neiske further discloses the corresponding visual indicators include a first visual indicator (20) of the union and a second visual indicator (19) of the nut.
In regards to claim 11, Neiske further discloses one of the first visual indicator and the second visual indicator has a greater circumferential extent than the other (shown in fig. 5).
In regards to claim 21, Neiske further discloses the stop of the nut is a sliding stop configured to rotate relative to the nut, and the stop of the union is a sliding stop configured to rotate relative to the union (figs. 1-5 show this capability).

Claim Rejections - 35 USC § 103
Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Neiske as applied to claims 1, 6, 7, 9-11, and 21 above.
In regards to claims 3 and 4, Neiske further discloses corresponding mating surfaces. While Neiske does not expressly disclose the corresponding mating surfaces having a mating angle of 10 to 14 degrees or 4 to 6 degrees; mating angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Neiske to have a mating angle of 10 to 14 degrees or 4 to 6 degrees, as mating angle may be optimized to the desired operational parameters through the use of routine 
In regards to claim 5, Neiske further discloses the corresponding stops include corresponding circumferential faces (shown in fig. 5). Neiske discloses the claimed invention except for the stops being helical.  It would have been obvious to one having ordinary skill in the art to modify Neiske by making the stops helical, since change of shape of a prior art device has been held to be within the general skill of a worker in the art as a matter of obvious design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.  
In regards to claim 8, Neiske discloses the claimed invention except for a second identical stop on both the union and the nut. It would have been obvious to one having ordinary skill in the art to modify Neiske by making two stops on both the union and the nut, since duplication of working parts of a prior art device has been held to be within the general skill of a worker in the art as a matter of obvious design choice.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Neiske as applied to claims 1, 6, 7, 9-11, and 21 above, and further in view of Richardson (US 2012/0211974).
Neiske discloses the fitting of claim 9. Neiske does not disclose the visual indicators being readable via an electronic scanner.
However, Richardson teaches using corresponding visual indicators (24, 34) that are readable via an electronic scanner (see paragraph [0032]).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the fitting of Neiske with visual indicators readable via an electronic scanner for .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        02/02/2021